UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended: June 30, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No.:1-15637 WINLAND ELECTRONICS, INC. (Name of registratnt in its charter) Minnesota 41-0992135 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1950 Excel Drive, Mankato, Minnesota 56001 (Address of principal executive offices) (507) 625-7231 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Each Class Name of Exchange Common Stock, $.01 par value American Stock Exchange Preferred Stock Purchase Rights American Stock Exchange Securities registered pursuant to Section 12(g) of the Exchange Act:None Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ There were 3,615,126 shares of Common Stock, $.01 par value, outstanding as of August 1, 2007. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BALANCE SHEETS CONDENSED STATEMENTS OF INCOME FOR THREE MONTHS ENDED JUNE 30, 2007 CONDENSED STATEMENTS OF INCOME FOR SIX MONTHS ENDED JUNE 30, 2007 CONDENSED STATEMENTS OF CASH FLOWS ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4. CONTROLS AND PROCEDURES PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 1A. RISK FACTORS ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 3. DEFAULTS UPON SENIOR SECURITIES ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5. OTHER INFORMATION ITEM 6. EXHIBITS SIGNATURES EXHIBIT INDEX 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS WINLAND ELECTRONICS, INC. CONDENSED BALANCE SHEETS (In Thousands of Dollars) ASSETS June 30, 2007 December 31, 2006 (Unaudited) Current Assets Cash $ 265 $ 51 Accounts receivable, net 3,591 5,165 Refundable Income taxes 560 237 Inventories Raw materials 5,164 4,881 Work in process 294 327 Finished goods 1,242 1,976 Allowance for obsolete inventory (551 ) (190 ) Total inventories 6,149 6,994 Prepaid expenses 479 360 Deferred income taxes 296 278 Total current assets 11,340 13,085 Other Assets 3 3 Property and Equipment, at cost: Land and land improvements 383 383 Building 3,052 3,048 Machinery and equipment 6,997 6,863 Data processing equipment 1,235 1,003 Office furniture and equipment 481 457 Total property and equipment 12,148 11,754 Less accumulated depreciation (6,414 ) (5,975 ) Net property and equipment 5,734 5,779 Total assets $ 17,077 $ 18,867 See Notes to Condensed Financial Statements 3 Table of Contents WINLAND ELECTRONICS, INC. CONDENSED BALANCE SHEETS (In Thousands of Dollars) LIABILITIES AND STOCKHOLDERS' EQUITY June 30, 2007 December 31, 2006 (Unaudited) Current Liabilities Revolving line of credit agreement $ 1,879 $ 1,924 Current maturities of long-term debt 602 627 Accounts payable 1,967 2,830 Accrued expenses: Compensation 466 673 Allowance for rework and warranty costs 240 126 Other 171 197 Total current liabilities 5,325 6,377 Long Term Liabilities Long-term debt, less current maturities 1,575 1,706 Deferred income taxes 255 255 Deferred revenue 142 146 Total long-term liabilities 1,972 2,107 Stockholders' Equity Common stock 36 36 Additional paid-in capital 4,583 4,429 Retained earnings 5,161 5,918 Total stockholders' equity 9,780 10,383 Total liabilities and stockholders' equity $ 17,077 $ 18,867 See Notes to Condensed Financial Statements 4 Table of Contents WINLAND ELECTRONICS, INC. CONDENSED STATEMENTS OF INCOME (In Thousands, Except Per Share Amounts) (Unaudited) For the Three Months Ended June 30, 2007 2006 Net sales $ 8,099 $ 10,725 Cost of sales 7,221 9,123 Gross profit 878 1,602 Operating expenses: General and administrative 716 618 Sales and marketing 421 390 Research and development 432 120 Total Operating Expenses 1,569 1,128 Operating income (loss) (691 ) 474 Other income (expenses): Interest expense (93 ) (31 ) Other income, net 2 (3 ) (91 ) (34 ) Income (loss) before income taxes (782 ) 440 Income tax benefit (expense) 291 (149 ) Net income (loss) $ (491 ) $ 291 Earnings (loss) per common share: Basic $ (0.14 ) $ 0.08 Diluted $ (0.14 ) $ 0.08 Weighted-average number of common shares outstanding: Basic 3,600,856 3,563,164 Diluted 3,600,856 3,669,749 See Notes to Condensed Financial Statements 5 Table of Contents WINLAND ELECTRONICS, INC. CONDENSED STATEMENTS OF INCOME (In Thousands, Except Per Share Amounts) (Unaudited) For the Six Months Ended June 30, 2007 2006 Net sales $ 17,398 $ 18,924 Cost of sales 15,315 15,662 Gross profit 2,083 3,262 Operating expenses: General and administrative 1,375 1,212 Sales and marketing 849 804 Research and development 893 267 Total Operating Expenses 3,117 2,283 Operating income (loss) (1,034 ) 979 Other income (expenses): Interest expense (173 ) (59 ) Other income, net 15 6 (158 ) (53 ) Income (loss) before income taxes (1,192 ) 926 Income tax benefit (expense) 435 (324 ) Net income (loss) $ (757 ) $ 602 Earnings (loss) per common share: Basic $ (0.21 ) $ 0.17 Diluted $ (0.21 ) $ 0.16 Weighted-average number of common shares outstanding: Basic 3,600,603 3,548,819 Diluted 3,600,603 3,660,037 See Notes to Condensed Financial Statements 6 Table of Contents WINLAND ELECTRONICS, INC. CONDENSED STATEMENTS OF CASH FLOWS (In Thousands of Dollars) (Unaudited) For the Six Months Ended June 30, 2007 2006 Cash Flows From Operating Activities Net income (loss) $ (757 ) $ 602 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Non-cash stock based compensation 114 91 Depreciation and amortization 444 367 Loss on disposal of equipment - 6 Investor relations expense, non-cash warrant expense - 3 Consulting expense, non-cash warrant expense 22 - Deferred tax assets (18 ) (23 ) Changes in assets and liabilities: Accounts receivable 1,574 (424 ) Refundable income taxes (323 ) (62 ) Inventories 845 (2,409 ) Prepaid expenses (119 ) (29 ) Accounts payable (863 ) 1,487 Accrued expenses and deferred revenue (123 ) 298 Net cash provided by (used in) operating activities 796 (93 ) Cash Flows From Investing Activities Purchases of property and equipment (235 ) (1,003 ) Proceeds from sale of property and equipment 4 - Net cash used in investing activities (231 ) (1,003 ) Cash flows From Financing Activities Net borrowings (payments) on revolving line of credit (45 ) 800 Payments on long-term borrowings, including capital lease obligations (323 ) (271 ) Proceeds from issuance of common stock 17 39 Net cash provided by (used in) financing activities (351 ) 568 Net increase (decrease) in cash 214 (528 ) Cash Beginning 51 865 Ending $ 265 $ 337 Supplemental Disclosures of Cash Flow Information Cash payments for: Interest $ 178 $ 59 Income taxes - 408 Acquisition of property under capital leases $ 167 $ - See Notes to Condensed Financial Statements 7 Table of Contents Winland Electronics, Inc. Notes to Condensed Financial Statements Note
